ANSTEAD, Judge,
dissenting:
In a set of poorly drafted pleadings the appellant attempted to recover on a number of theories.1 Some of these theories were clearly barred, either by this court’s decision in Poe v. Estate of Levy or by appellant’s failure to file a timely claim with the appel-lee estate. However, I believe appellant is entitled to a trial on the merits as to her claim for the reasonable value of services rendered to the deceased. In Poe we sustained the dismissal of a similar claim on *191procedural grounds. However, we also recognized that such a claim, if it could be properly established, would not necessarily be barred just because the parties are cohabiting together in a marital type relationship. See Matter of Estate of Steffes, 95 Wis.2d 490, 290 N.W.2d 697 (1979) cited favorably in Poe.

. Appellate counsel was not representing Annette Curran at the time the original pleadings were drafted and filed.